DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyota et al. (Pub. No. US 2005/0130460).
As to claim 1, Kiyota discloses an electric connection box (fig. 1) comprising:
a housing 12 configured to accommodate at least one electronic component (¶0042); and
an attachment portion 16 provided on the housing, the attachment portion comprising; 
a through hole 18c through which a fastening member is to be inserted; and an attachment surface (fig. 2 shows a bottom surface of the attachment portion ) configured, when the housing is attached to an object (¶0043), to face the object, the housing being to be fixed to the object at the attachment portion by the fastening member,
wherein a plurality of recessed portions (fig. 2) are provided around an edge portion defining the through hole, the plurality of recessed portions being provided on the attachment surface, and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota (Pub. No. US 2010/0258328) in view of Meng et al. (CN 201611714U, cited in the IDS).
As to claim 1, Kiyota discloses an electric connection box 26 (fig. 2) comprising:
a housing 27 configured to accommodate at least one electronic component (¶0031); and
an attachment portion 28, 29, 30 provided on the housing, the attachment portion comprising; 
a through hole 37, 45, 55 through which a fastening member is to be inserted; and an attachment surface (fig. 2) configured, when the housing is attached to an object, to face the object, the housing being to be fixed to the object at the attachment portion by the fastening member,
wherein a plurality of recessed portions (fig. 2) are provided around an edge portion defining the through hole, the plurality of recessed portions being provided on the attachment surface.

Meng discloses a mis-insertion protection device that uses a pin that prevents a screw from being inserted into the wrong hole (¶0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electric connection box of Kiyota have an entry prevention portion configured to prevent the fastening member from entering the recessed portion as similarly taught by Meng in order to prevent the mis-insertion of a fastening member (¶0016 of Meng).
As to claim 2, Kiyota in view of Meng discloses that that the attachment surface is provided with a plurality of radial ribs (fig. 2; ¶0015) extending outward from the edge portion of the through hole in a radial direction of the through hole, and wherein the as least one of the plurality of recessed portions provided with the entry prevention portion is provided between adjacent radial ribs among the plurality of radial ribs (¶0016 of Meng discloses inserting a discriminating pin into one or more of the holes to prevent the insertion of a screw).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiyota et al. (Pub. No. US 2016/0315455) discloses an electrical connection box with mounting brackets having ribs.
Nakamura et al. (Pub. No. US 2005/0056447) discloses an electric connection box with mounting brackets having ribs.
Nakayama et al. (Pub. No. US 2016/0104983) discloses a junction box having mounting brackets with ribs.
Shimizu et al. (Pub. No. US 2015/0303666) discloses a junction box having mounting brackets with ribs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847